internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-118370-98 date date legend corporation tenant properties date a b c d e f g dear plr-118370-98 this letter responds to your letter dated date submitted on behalf of corporation requesting a ruling on whether corporation’s gross revenue from leasing the properties is passive_investment_income under sec_1362 of the internal_revenue_code facts corporation a c_corporation owns develops operates and leases commercial warehouses office space and real_estate corporation currently has subchapter_c_earnings_and_profits and expects to have subchapter_c_earnings_and_profits when it makes its s_corporation_election corporation owns and operates properties which provide both warehouse and office space the warehouse facilities of properties include extensive storage space including areas for cooler freezer and bulk dry goods storage truck and rail doors and distribution and printing production facilities the properties also contain several office suites corporation currently has a tenants the terms of corporation’s leases with these tenants vary under all of the leases corporation is responsible for maintaining the common areas including hallways corridors lavatories lunch rooms driveways most truck docks parking lots and landscaped areas under the terms of the leases applicable to the majority of the leased space corporation is responsible for maintaining or repairing the structural portions of the building as well as outside maintenance including grounds and parking areas under the lease with tenant the largest tenant corporation is also responsible for maintaining repairing and replacing if necessary the heating and air conditioning plumbing and electrical systems under the terms of approximately b leases the tenants are responsible for the maintenance repair and replacement of heating and air conditioning fixtures equipment and systems all lighting and plumbing fixtures and equipment fixtures motors and machinery all interior walls partitions doors and docks and the replacement of all broken glass the tenants are responsible for keeping and maintaining all portions of the leased premises and the sidewalk and adjoining area in a clean and orderly condition free of accumulation of dirt rubbish snow and ice corporation is responsible for all property taxes and utility bills under all of thes leases the leases with c smaller tenants obligate the tenants to pay certain operating_expenses under these lease arrangements corporation is responsible for repairing and maintaining the structural portions of the property and for all outside maintenance plr-118370-98 including grounds and parking areas the tenants are responsible for keeping and maintaining the property in a clean safe and sanitary condition the tenants are also responsible for the maintenance repair and replacement if necessary of heating and air conditioning fixtures equipment and systems all lighting and plumbing fixtures and equipment fixtures motors and machinery all interior walls partitions doors and windows including the regular painting thereof all exterior entrances windows doors and docks and the replacement of all broken glass corporation employees perform much of the maintenance and repair work base rent is determined on a per foot basis with an annual minimum in addition to the base rent the tenants pay as additional rent a proportionate share of real_estate_taxes insurance common area charges management costs and certain other operating costs the tenants are responsible for all utility expenses metered to the leased space under c leases the tenant is required to pay utilities but is responsible for no other operating_expenses including property taxes under these leases corporation is obligated to keep the property in a structurally sound working condition including all roofs walls floors ceilings foundations wiring plumbing heating elevators and similar equipment except for equipment and alterations owned or made by the tenant corporation is also responsible for maintaining all nonstructural portions of the property in good repair and condition at its expense the office space leases unless included in a lease for warehouse space provide for fixed rent on a per foot basis with no adjustment for property taxes normal utilities or other operating_expenses under these leases corporation at its expense maintains repairs and replaces as necessary the roof foundation and exterior walls of the property and those portions of the heating air conditioning plumbing and electrical systems located within but not serving exclusively the leased property the tenants are responsible for maintaining and repairing other parts of the property corporation’s employees perform a variety of other services in operating the properties corporation investigates prospective tenants to ensure that they are financially able to fulfill the lease terms and are otherwise appropriate lessees this includes checking credit reports of prospective tenants conducting interviews and checking references corporation markets the properties through advertising and public relations activities corporation aggressively seeks new tenants through the sales activities of its employees and actively negotiates lease terms with these prospective tenants on an ongoing basis corporation handles tenant complaints responds to tenant requests and resolves disputes between tenants corporation maintains security systems for the properties the security systems and gates are checked daily generally corporation will negotiate contracts for janitorial service trash removal lawn care snow removal security services and extermination plr-118370-98 corporation assists tenants with space utilization serving as an outsource facilities manager for many of its tenants these tenants often have varying space requirements on a fluctuating basis often on short notice and or temporarily corporation strives to accommodate these tenants by helping them effectively utilize their space and if necessary temporarily reapportioning space between tenants corporation’s employees and owners also engage in other usual tasks related to a warehouse office leasing operation including inspecting the facilities every day arranging for financing negotiating leases carrying insurance on the property reviewing insurance policies reviewing property_tax assessments and challenging them if necessary collecting rents and preparing financial statements corporation has and continues to seek new properties for development and explores options to expand its existing properties for example corporation is currently negotiating with a prospective seller to purchase another substantial commercial property to meet a current tenant’s need for increased space if this property can be acquired_corporation will modify the structure as necessary to meet the needs of the tenant corporation incurs various costs in its leasing businesses for the d months ended date corporation received or accrued a total of approximately e in gross_rent and paid_or_incurred approximately f in relevant operating_expenses on the properties in addition corporation employs g people in the management and rental process all of whom work for corporation on a full-time basis analysis except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of plr-118370-98 costs and expenses_incurred other than depreciation conclusion after applying the relevant law to the facts as represented we rule that the rental income that corporation receives from properties is not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding corporation’s s_corporation status under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive under sec_469 under a power_of_attorney on file with this office a copy of this ruling is being sent to corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
